1 F.3d 1232
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Yolanda T. CUPERTINO;  Ernesto V. Cupertino,Plaintiffs-Appellants,v.William Joseph SCHNEIDER, Defendant-Appellee,andMichael J. MARRA, d/b/a Capital Architectural Refinishers, ADivision of J. Marra Group, Defendant.
No. 93-1339.
United States Court of Appeals,Fourth Circuit.
Submitted:  July 16, 1993.Decided:  August 2, 1993.

Appeal from the United States District Court for the District of Maryland, at Baltimore.  John R. Hargrove, District Judge.  (CA-90-2264-HAR)
Frederic W. Schwartz, Jr., Washington, D.C.;  James W. Taglieri, Cadeaux & Taglieri, P.C., Washington, D.C., for Appellants.
Scott Douglas Goetsch, Semmes, Bowen & Semmes, Towson, Maryland, for Appellee.
D.Md.
AFFIRMED.
Before NIEMEYER, HAMILTON, and WILLIAMS, Circuit Judges.
PER CURIAM:

OPINION

1
Ernesto and Yolanda Cupertino appeal from the district court's order denying their motion for reconsideration filed pursuant to Fed.  R. Civ. P. 60(b).  We affirm.


2
A district court's denial of a motion for reconsideration will not be overturned absent abuse of discretion.   Werner v. Carbo, 731 F.2d 204, 206 (4th Cir. 1984).  The Cupertinos seek to reopen their original case because they have located a previously unserved Defendant-William Schneider.1  Their original action was filed in August 1990, and they were granted five extensions of time, totalling thirteen months, to locate and serve Schneider.  They failed to do so, and the case against Schneider was dismissed in October 1991.2  This Court affirmed.  Cupertino v. Schneider, No. 92-2067 (4th Cir.  Dec. 15, 1992) (unpublished).


3
Our review of the record reveals that the Cupertinos presented no exceptional circumstances supporting relief under Rule 60(b).  Therefore, the district court did not abuse its discretion in denying the Cupertinos' motion to reconsider, and we affirm the district court's order.3  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the Court and argument would not aid the decisional process.

AFFIRMED


1
 The Cupertinos originally sued Schneider as a result of a car accident between Mrs. Cupertino and Schneider


2
 The Cupertinos also pursued an unsuccessful claim against Schneider's employer, Michael J. Marra


3
 We deny Schneider's motion to adopt Marra's brief